Case: 17-13562    Date Filed: 05/30/2018   Page: 1 of 16


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-13562
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 3:16-cr-00349-WKW-WC-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

KEVIN WAYNE TAYLOR,

                                                            Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                                (May 30, 2018)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

     Kevin Wayne Taylor appeals his 240-month sentence for his convictions on

one count of receipt of child pornography, 18 U.S.C. § 2252A(a)(2)(A), and one
             Case: 17-13562     Date Filed: 05/30/2018   Page: 2 of 16


count of possession of child pornography, 18 U.S.C. § 2252A(a)(5)(B).             In

determining Taylor’s sentencing range under the applicable guideline, U.S.S.G.

§ 2G2.2, the district court applied a cross-reference, § 2G2.2(c)(1), which states

that “[i]f the offense involved causing . . . a minor to engage in sexually explicit

conduct for the purpose of producing a visual depiction of such conduct . . . , apply

§ 2G2.1,” the guideline applicable to production offenses. The court applied

§ 2G2.2(c)(1)’s cross-reference to § 2G2.1 based on its finding that Taylor had

caused a 10-year-old girl to engage in sexually explicit conduct for the purpose of

taking photographs of that conduct. On appeal, Taylor argues that the district court

erred in applying the cross-reference because the government failed to reliably

prove that the photographs depicted sexually explicit conduct. He also contends

that the 240-month sentence is substantively unreasonable. After careful review,

we affirm.

                                         I.

      On November 9, 2015, the parents of a 10-year-old girl reported to law

enforcement that Taylor had inappropriately touched their daughter, a friend of

Taylor’s daughter, during a sleepover at Taylor’s house on November 7. The

victim was interviewed in the presence of law enforcement, including Alabama

State Bureau of Investigation Special Agent Denise McCain, by a forensic

interviewer from a children’s advocacy organization.


                                         2
                Case: 17-13562   Date Filed: 05/30/2018   Page: 3 of 16


      During the interview, the victim said that Taylor invited her to lie down with

him on a sofa. After she did so, he began rubbing her leg, stomach, chest, and

vaginal area, and eventually inserted his finger into her vagina. Taylor then used

his fingers to spread apart her vagina and began taking pictures of her vagina with

his cell phone. The victim said she heard flashes from the cell-phone camera. The

victim advised she also heard Taylor whisper, “Just one more,” before taking the

last picture.    When he finished taking pictures, the victim felt Taylor’s hand

beating back and forth against her leg.

      After the interview with the victim, law enforcement obtained and executed

a search warrant at Taylor’s home, seizing computers and cell phones—though not

the cell phone used on the night of the sleepover. A forensic search of these items

revealed over 1,000 images of child pornography.

      McCain also interviewed Taylor. During the interview, Taylor admitted to

reaching between the legs of the victim, but he claimed he was checking to see if

she had wet herself and did not intentionally touch her vagina. When asked about

his cell phone, Taylor denied taking any pictures on the night of the incident and

claimed that he had lost his cell phone while hunting on Monday, November 9,

2015, the day after the victim’s parents confronted him and said they were

contacting the police. When McCain mentioned that they could use an application




                                          3
              Case: 17-13562    Date Filed: 05/30/2018   Page: 4 of 16


to locate his cell phone in the woods, Taylor claimed that he had dropped his

phone on a tree stump and broken it before losing it.

      Taylor was indicted for receipt of child pornography, in violation of 18

U.S.C. § 2252A(a)(2)(A), and possession of child pornography, in violation of 18

U.S.C. § 2252A(a)(5)(B).       Taylor pled guilty to both counts without a plea

agreement.

      Taylor’s initial presentence investigation report (“PSR”) recommended a

base offense level of 22, under U.S.S.G. § 2G2.2(a), along with several

enhancements and a reduction for acceptance of responsibility. The total offense

level of 32, combined with a criminal-history category of I, yielded a guideline

range of 121 to 151 months of imprisonment. The initial PSR noted his “sexual

abuse of a ten year old female” but did not otherwise address that conduct.

      The government objected that Taylor’s conduct involving the victim should

have been included as relevant “offense conduct,” and it later argued that, based on

this conduct, the district court should apply § 2G2.2(c)(1)’s cross-reference to

§ 2G2.1. Because the government raised the cross-reference issue the day before

the sentencing hearing, the district court continued the hearing to allow the parties

to brief the issue and to obtain a revised PSR.

      The revised PSR re-calculated the guideline range using § 2G2.2(c)(1)’s

cross-reference to § 2G2.1, finding that Taylor caused the 10-year-old victim to


                                          4
              Case: 17-13562    Date Filed: 05/30/2018   Page: 5 of 16


engage in sexually explicit conduct—lascivious exhibition of the genitals or pubic

area—for the purpose of producing a visual depiction of such conduct. Applying

§ 2G2.1, the revised PSR recommended a base offense level of 32, a total offense

level of 41, and a resulting revised guideline range of 324 to 405 months of

imprisonment. Taylor objected to the application of the cross-reference and argued

that a sentence of 60 months—the mandatory minimum—was appropriate.

      When Taylor’s sentencing hearing resumed, the government offered the

testimony of Special Agent McCain, who investigated Taylor and was a witness to

the forensic interview with the victim.        McCain recounted most of the facts

described above. On cross-examination, McCain acknowledged that she did not

know precisely what was depicted in the photos Taylor took with his cell phone,

given that they never recovered the phone. The government also played for the

court a recording of the victim’s interview.

      Taylor argued that the cross-reference should not apply because, without

access to or a description of the photos he allegedly took, the government could not

prove that the pictures depicted the victim’s genitals in a lascivious way. The

government responded that the district court could apply the cross-reference based

on the victim’s detailed and credible statements.

      The district court overruled Taylor’s objections and applied § 2G2.2(c)(1)’s

cross-reference to § 2G2.1 based on its finding that Taylor caused the victim to


                                          5
              Case: 17-13562    Date Filed: 05/30/2018    Page: 6 of 16


engage in the lascivious exhibition of the genitals when he “used his fingers to

spread apart the victim’s genitalia” and took pictures.

      The court explained that no pictures had to be produced because the cross-

reference focused on “the intent of the producer” and “whether the conduct was

done for the purpose of producing child pornography.” The court also noted that

Taylor’s conduct was virtually identical to conduct found to be lascivious by this

Court in United States v. Grzybowicz, 747 F.3d 1296, 1305–06 (11th Cir. 2014).

Applying § 2G2.1, the district court calculated Taylor’s guideline range to be 324

to 405 months.

      Despite the significantly higher guideline range, Taylor still requested a

sentence of 60 months. In support of that request, he cited his honorable military

service in Iraq as a combat medic, the traumatic events he experienced there and

the resulting diagnosis of post-traumatic stress disorder (“PTSD”), his lack of

involvement with child pornography before deploying to Iraq, and his lack of

criminal history. He also argued that application of the production guideline,

§ 2G2.1, yielded an excessive and unreasonable guideline range because he did not

produce child pornography commercially. The government asked for a guideline

sentence of 324 months, noting the seriousness of his conduct and the lack of

evidence linking his PTSD to his offense conduct.




                                          6
             Case: 17-13562    Date Filed: 05/30/2018   Page: 7 of 16


      The district court ultimately sentenced Taylor to concurrent terms of 240

months of imprisonment. In explaining its sentence, the court began by noting that

Taylor’s conduct in downloading and viewing images of child pornography did

long-lasting harm and perpetuated a market for child pornography on the internet.

Turning to the “more serious,” “hands-on” conduct involving the 10-year-old

victim, the court stated that the victim would suffer from the memories of being

abused for the rest of her life and that Taylor “bring[s] storms into the lives of

other people with this kind of conduct.” Beyond the seriousness of the conduct,

the court stated that it had taken into account the need to avoid sentencing

disparities, Taylor’s lack of criminal history, and other aspects of his

characteristics and background, including his age, military service, and PTSD. As

for the PTSD, the court said it wasn’t “quite sure how the PTSD ties into this”

because it didn’t “hear any kind of a causal connection to what happened here

other than just very general.” The court found a total sentence of 240 months to be

“reasonable and adequate” and not greater than necessary to comply with the

statutory purposes of sentencing. Taylor now appeals.

                                        II.

      Taylor first challenges the district court’s application of § 2G2.2(c)(1)’s

cross-reference to § 2G2.1. When considering the district court’s resolution of

guideline issues, we review legal issues de novo, factual findings for clear error,


                                        7
             Case: 17-13562     Date Filed: 05/30/2018   Page: 8 of 16


and the court’s application of the sentencing guidelines to the facts with “due

deference.” 18 U.S.C. § 3742(e); United States v. Rothenberg, 610 F.3d 621, 624

(11th Cir. 2010); United States v. Williams, 340 F.3d 1231, 1238–39 (11th Cir.

2003) (holding that the deference that is due depends on the nature of the question

presented). The government bears the burden of proving the application of an

enhancement with “reliable and specific evidence.” United States v. Almedina,

686 F.3d 1312, 1315 (11th Cir. 2012).

      Taylor was convicted of violating § 2252A(a), for which the appropriate

guideline is § 2G2.2. Section 2G2.2, in turn, directs a district court to cross-

reference § 2G2.1 “[i]f the offense involved causing . . . a minor to engage in

sexually explicit conduct for the purpose of producing a visual depiction of such

conduct.” U.S.S.G. § 2G2.2(c). The government must prove by a preponderance

of the evidence the factors that trigger the cross-reference in § 2G2.2(c). See

United States v. Whitesell, 314 F.3d 1251, 1255 (11th Cir. 2002). According to the

commentary to § 2G2.2, “[t]he cross reference in subsection (c)(1) is to be

construed broadly.” U.S.S.G. § 2G2.2, cmt. n.7(A).

      Taylor’s arguments on appeal focus on the element of “sexually explicit

conduct.” The commentary to § 2G2.2 states that “sexually explicit conduct” has

the meaning given that term in 18 U.S.C. § 2256(2). U.S.S.G. § 2G2.2, cmt.

n.7(B). Section 2256(2) defines “sexually explicit conduct,” in relevant part, as the


                                         8
              Case: 17-13562     Date Filed: 05/30/2018      Page: 9 of 16


actual or simulated “lascivious exhibition of the genitals or pubic area of any

person.” 18 U.S.C. § 2256(2)(A)(v).

      We have defined a “lascivious exhibition” as one that potentially excites

sexual desires or is salacious.     Grzybowicz, 747 F.3d at 1305–06.         As that

definition suggests, what constitutes a “lascivious exhibition” is not concrete, so

courts ordinarily evaluate “the actual depictions themselves” to distinguish

between a forbidden image and, for example, “an innocuous photograph of a naked

child.” United States v. Williams, 444 F.3d 1286, 1299 (11th Cir. 2009), rev’d on

other grounds, 553 U.S. 285 (2008). Further, we have held that, in determining

whether an image constitutes a lascivious exhibition, we look “to the intent of the

producer or editor of an image.” United States v. Holmes, 814 F.3d 1246, 1252

(11th Cir. 2016). Therefore, “depictions of otherwise innocent conduct may in fact

constitute a ‘lascivious exhibition of the genitals or pubic area’ of a minor based on

the actions of the individual creating the depiction.” Id.

      Taylor’s central claim is that without evidence of the content of the photos

he allegedly took with his cell-phone camera—that is, the “actual depictions

themselves” or some description of them—the government cannot meet its burden

of proof for § 2G2.2(c)(1)’s cross-reference. We disagree.

      When interpreting a guideline provision, we begin with the language of the

guideline, applying “the traditional rules of statutory construction.” See United


                                          9
               Case: 17-13562      Date Filed: 05/30/2018       Page: 10 of 16


States v. Fulford, 662 F.3d 1174, 1177 (11th Cir. 2011) (quotation marks omitted).

We give the language of a guideline provision, like the language of a statute, its

plain and ordinary meaning because “we presume that the Sentencing Commission

said what it meant and meant what it said.” Id. (quotation marks omitted).

       By its plain terms, § 2G2.2(c)(1)’s cross-reference does not require the

government to prove that Taylor actually produced a visual depiction of the

minor’s sexually explicit conduct. Rather, the cross-reference applies if Taylor

“caus[ed] . . . a minor to engage in sexually explicit conduct for the purpose of

producing a visual depiction of such conduct.” U.S.S.G. § 2G2.2(c)(1) (emphasis

added). So long as the evidence shows that (1) he caused the minor to engage in

the “lascivious exhibition of the genitals or pubic area” and (2) he did so “for the

purpose of producing a visual depiction of such conduct,” the government has met

its burden. The cross-reference does not require the government to prove that he

actually produced a visual depiction of the sexually explicit conduct. Therefore,

the fact that the government did not produce the actual images themselves does not

alone preclude the application of § 2G2.2(c)(1)’s cross-reference. 1


       1
          Our decisions in Holmes and Grzybowicz are not to the contrary. To be sure, in both
cases the court focused on the actual depictions themselves in evaluating lasciviousness. See
Holmes, 814 F.3d at 1251–52; Grzybowicz, 747 F.3d at 1305–06. But neither case held that
evidence of the actual depictions is the exclusive way to prove that a minor engaged in sexually
explicit conduct. That issue was not before us in either case. Nor was § 2G2.2(c)(1)’s cross-
reference, the plain language of which does not require the government to prove that Taylor
actually produced a depiction of the minor’s sexually explicit conduct. Cf. United States v.
Buculei, 262 F.3d 322, 328 (4th Cir. 2001) (holding that no proof of an actual depiction of
                                              10
             Case: 17-13562     Date Filed: 05/30/2018    Page: 11 of 16


       And based on the evidence that the government did present, the district court

properly applied § 2G2.2(c)(1)’s cross-reference to § 2G2.1. The government’s

evidence showed that Taylor exposed the victim’s vagina, took several pictures of

her vagina while spreading it with his fingers, and then masturbated against her

leg.   As the district court noted, Taylor’s conduct was very similar to the

defendant’s conduct in Grzybowicz. In that case, “Grzybowicz reached under a

little girl’s dress, pulled aside her diaper, and took four pictures of her vagina. Her

vagina was the focal point of all four pictures, and in two of them Grzybowicz

spread and then digitally penetrated it.” Grzybowicz, 747 F.3d at 1306. We said

these pictures were “blatantly lascivious.” Id.

       Here, the conduct Taylor caused the minor victim to engage in was no less

“blatantly lascivious.” While no pictures were introduced—potentially having

been deleted or destroyed by Taylor after the victim’s parents confronted him—

whether Taylor successfully photographed this lascivious display is not important.

The evidence shows that he caused the victim to engage in the lascivious

exhibition of her genitals “for the purpose of producing a visual depiction” thereof.

See U.S.S.G. § 2G2.2(c)(1); cf. Holmes, 814 F.3d at 1252 (holding that we look “to

the intent of the producer or editor of an image” when determining lasciviousness).



sexually explicit conduct was required to support a conviction under 18 U.S.C. § 2251(a)
because the crime “was complete when Buculei induced [the minor] into sexually explicit
conduct for the purpose of producing a visual depiction thereof”).
                                          11
             Case: 17-13562    Date Filed: 05/30/2018   Page: 12 of 16


Thus, the government met its burden, and the district court did not err in applying

§ 2G2.2(c)(1)’s cross-reference to § 2G2.1.

                                         III.

      Taylor next argues that his sentence is substantively unreasonable.         He

contends that the district court abused its discretion by focusing almost exclusively

on the seriousness of his conduct and by failing to afford proper consideration to

other mitigating factors that were due significant weight, including his prior

military and public service, the trauma he endured as a combat medic, and the low

likelihood he would recidivate.       He says that a sentence of 60 months was

sufficient under the circumstances.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. United States v. Foster, 878 F.3d 1297, 1304 (11th Cir. 2018).

When reviewing a sentence for reasonableness, we evaluate whether the sentence

imposed by the district court fails to achieve the purposes of sentencing under 18

U.S.C. § 3553(a) in light of the totality of the facts and circumstances. United

States v. Kuhlman, 711 F.3d 1321, 1327 (11th Cir. 2013).

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the


                                         12
             Case: 17-13562      Date Filed: 05/30/2018   Page: 13 of 16


public from the defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2); see

United States. v. Irey, 612 F.3d 1160, 1196 (11th Cir. 2010) (en banc). The court

must also consider the nature and circumstances of the offense and the history and

characteristics of the defendant. 18 U.S.C. § 3553(a)(1).

      The district court must consider all of these factors but it may, in its

discretion, give greater weight to some factors over others.        United States v.

Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015). The discretion the court

enjoys is “substantial,” id. at 1255, and the “court may (and should) consider

individualized, particularized, specific facts and not merely the guidelines label

that can be put on the facts,” id. at 1260.

      The district court’s discretion is not unfettered, however. A court abuses its

discretion if it “(1) fails to afford consideration to relevant factors that were due

significant weight, (2) gives significant weight to an improper or irrelevant factor,

or (3) commits a clear error of judgment in considering the proper factors.” Id. at

1256. A court’s unjustified reliance on any one § 3553(a) factor may be indicative

of a substantively unreasonable sentence, United States v. Crisp, 454 F.3d 1285,

1292 (11th Cir. 2006), but not necessarily so, Kuhlman, 711 F.3d at 1327

(“[S]ignificant reliance on a single factor does not necessarily render a sentence

unreasonable.”) The party challenging the sentence bears the burden of showing

that the sentence “is unreasonable in light of the entire record, the § 3553(a)


                                              13
             Case: 17-13562     Date Filed: 05/30/2018    Page: 14 of 16


factors, and the substantial deference afforded sentencing courts.” Rosales-Bruno,

789 F.3d at 1256. Ordinarily, that means convincing us that the sentence lies

outside the range of reasonable sentences dictated by the facts of the case. Irey,

612 F.3d at 1190.

      Here, Taylor’s 240-month sentence is substantively reasonable. The record

belies Taylor’s claim that the district court unreasonably balanced the § 3553(a)

factors or unjustifiably relied on a single factor to the exclusion of all others. After

properly calculating the guideline range, the district court considered Taylor’s

arguments in mitigation and then expressly referenced several § 3553(a) factors,

including the seriousness of the offense, particularly the “hands-on” nature of

Taylor’s conduct, the need to avoid sentencing disparities, Taylor’s lack of

criminal history, and other aspects of his background and characteristics, such as

his age, military service, and PTSD. Then, in light of all of these factors, the court

granted Taylor a significant downward variance from the guideline range. The

weight to be given these factors, whether great or slight, was within the district

court’s discretion, and “we will not reweigh the factors.” United States v. Johnson,

803 F.3d 610, 620 (11th Cir. 2015).

      In addition, the district court’s significant reliance on the seriousness of the

offense conduct does not render the sentence unreasonable. See Kuhlman, 711

F.3d at 1327. Not only did Taylor possess and view a substantial amount of child


                                          14
             Case: 17-13562    Date Filed: 05/30/2018   Page: 15 of 16


pornography, but also he sexually abused the 10-year-old daughter of close family

friends. As the district court noted, the former conduct perpetuates a market for

child pornography on the internet and continues the victimization of the minors

involved, see United States v. Pugh, 515 F.3d 1179, 1195–97 (11th Cir. 2008),

while the latter conduct leaves indelible memories from which the victim will

likely continue to suffer throughout her life, see United States v. Mozie, 752 F.3d

1271, 1289 (11th Cir. 2014) (“Sexual crimes against minors cause substantial and

long-lasting harm . . . .”), and causes collateral damage to family and friends. This

is extremely serious conduct deserving of a substantial sentence. See United States

v. Sarras, 575 F.3d 1191, 1220 (11th Cir. 2009) (“Child sex crimes are among the

most egregious and despicable of societal and criminal offenses, and courts have

upheld lengthy sentences in these cases as substantively reasonable.”).

      In sum, the district court did not abuse its discretion by ignoring factors due

significant weight, giving undue weight to improper or irrelevant factors, or

committing a clear error of judgment in weighing the proper factors. See Irey, 612

F.3d at 1189. In light of the entire record and the § 3553(a) factors, the court

reasonably concluded that a total sentence of 240 months, well below the guideline

range of 324–405 months, was sufficient but not greater than necessary to serve the

purposes of sentencing. See id. at 1187; Rosales–Bruno, 789 F.3d at 1254–55. We

therefore affirm Taylor’s sentence.


                                         15
    Case: 17-13562   Date Filed: 05/30/2018   Page: 16 of 16


AFFIRMED.




                              16